      Case 17-06404   Doc 40-3 Filed 02/06/20 Entered 02/06/20 16:31:16   Desc
                         Assignment of Mortgage Page 1 of 6




Exhibit C
      Case 17-06404   Doc 40-3 Filed 02/06/20 Entered 02/06/20 16:31:16   Desc
                         Assignment of Mortgage Page 2 of 6




Exhibit C
    Case
      Case
         17-06404
           17-06404Claim
                     Doc5-1
                          40-3 Filed
                                 Filed
                                     06/22/17
                                       02/06/20 Desc
                                                 Entered
                                                     Main02/06/20
                                                          Document16:31:16
                                                                       Page Desc
                                                                            29 of 39
                         Assignment of Mortgage Page 3 of 6




Exhibit C
    Case
      Case
         17-06404
           17-06404Claim
                     Doc5-1
                          40-3 Filed
                                 Filed
                                     06/22/17
                                       02/06/20 Desc
                                                 Entered
                                                     Main02/06/20
                                                          Document16:31:16
                                                                       Page Desc
                                                                            30 of 39
                         Assignment of Mortgage Page 4 of 6




Exhibit C
    Case
      Case
         17-06404
           17-06404Claim
                     Doc5-1
                          40-3 Filed
                                 Filed
                                     06/22/17
                                       02/06/20 Desc
                                                 Entered
                                                     Main02/06/20
                                                          Document16:31:16
                                                                       Page Desc
                                                                            32 of 39
                         Assignment of Mortgage Page 5 of 6




Exhibit C
    Case
      Case
         17-06404
           17-06404Claim
                     Doc5-1
                          40-3 Filed
                                 Filed
                                     06/22/17
                                       02/06/20 Desc
                                                 Entered
                                                     Main02/06/20
                                                          Document16:31:16
                                                                       Page Desc
                                                                            33 of 39
                         Assignment of Mortgage Page 6 of 6




Exhibit C
